Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Dec. 14, 2021. Claims 1-20 are pending. Claims 7, 8, 17 and 18 are withdrawn. Claims 1-6, 9-16 and 19-20 are currently examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

(Previous Rejection – Maintained) Claims 1-6, 9-16 and 19-20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it is directed to a judiciary exception. 
Base claims 1, 9 and 19 are amended to require treatment of a subject predicted to have increased risk or susceptibility of developing a severe complication from COVID-19 with a vaccine, an antiviral medication, monoclonal antibodies or combinations thereof to reduce the subject’s likelihood of contracting COVID-19 infection.
The newly added treatment step is highly general, comprising procedures that are given to subjects of all population regardless if the mutation determination and risk/susceptibility prediction steps are performed. E.g., a vaccine is being given to an 
Applicant argues that presently amended claims recite a method of treatment limitation that encompasses the administration of a “particular treatment or prophylaxis”, thereby rendering them not directed to a judicial exception under Step 2A, prong two, of the January Guidance. Applicant argues that the treatment step applies the alleged judicial exception in a manner that imposes a meaningful limit on it, i.e., to identify the subject as being at risk of a severe infection or complication from COVID-19, and then administering the subject a particular treatment or prophylaxis (i.e., a vaccine, an antiviral agent and/or monoclonal antibodies) that is particular to reducing the identified risk. 
Applicant’s arguments are not persuasive. The claims encompass a naturally existing phenomenon relating to a correlation between having CHIP by a subject and an increased risk of developing severe complication from COVID-19 infection – a judicial exception. The step of determining the genome mutations related to CHIP in the recited genes are known in the art and constitutes the necessary data gathering process for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
(Previous Rejection – Withdrawn) Claims 1-6, 9-16, 19 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (J Clin Invest. 2020;130(5):2620–2629) and Clary Estes (https://www.forbes.com/sites/claryestes/2020/04/16/what-is-the-cytokine-storm-and-why-is-it-so-deadly-for-covid-19-patients/?sh=3aa321e5460f. Dated April 16, 2020. Referred to hereafter as Estes), in view of Cook et al. (Blood Adv. 2019 Aug 27; 3(16): 2482–2486). 
This rejection is withdrawn in view of Applicant’s arguments filed on Dec. 14, 2021 and upon reconsideration. 

Related References
The following references relevant to the instant invention are made of record here. They are published after the provisional filing date but before the non-provisional filing date of the instant application.
(1) Hameister et al. Clonal Hematopoiesis in Hospitalized Elderly Patients With COVID-19. HemaSphere (2020) 4:4(e453).
(2) Zekavat et al. Hematopoietic mosaic chromosomal alterations and risk for infection among 767,891 individuals without blood cancer. medRxiv. 2020 Nov 16; 2020.11.12.20230821.
(3) Bolton et al. Clonal hematopoiesis is associated with risk of severe Covid-19. medRxiv. 2020 Nov 27; 2020.11.25.20233163.

(5) Shivarov et al. Clonal haematopoiesis and COVID-19: A possible deadly liaison. Int J Immunogenet. 2020 Aug; 47(4):329-331.
(6) Norton et al. WO 2021/217117 A1. Published on Oct. 28, 2021, claiming priority to US Provisional Application 63/015,297 filed on April 24, 2020 and US Provisional Application 63/070,119 filed on Aug. 25, 2020. This application appears to have the same effective filing date of April 24, 2020 as the instant application.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648